\    '!I-.


    •,       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page l of l   It.- l

                                                 UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                  V.
                                                                                         (For Offenses Committed On orAfter November I, 1987)



                                    Pedro Barron-Estrella                                Case Number: 3 :20-mj-20396

                                                                                         Melissa Lubin
                                                                                         Defendant Allorney


             REGISTRATION NO. 94541298

             THE DEFENDANT:                                                                        FEB 2 1 2020
              IZI pleaded guilty to count(s) _l_o___f_C_o_m__,;p~l_ai_·n_t_ _ _ _ _ _ _ _-1---~="""""'""""""""""-"""""'-'------t---~
                                                                                                     CLf.:m, .LIS DIS l'HICT CO,nT
              0 was found guilty to count(s)                                                      SOUTHf:RN u1mR,CT OF c.,\LWOF1NIA
                aft er a p1ea o f no t gui'lty.                                                   - - - --------·---.. _;":I·   -- =•· UTY
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                    Nature of Offense                                                         Count Number(s)
             8:1325                             ILLEGAL ENTRY (Misdemeanor)                                               1

              D The defendant has been found not guilty on count(s)
                                                                                      ---------------~--~
              •    Count(s)
                                ~------~--------~
                                                                                          dismissed on the motion of the United States ..

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:      ·
                                  -,_    /
                                     \/
                                      f~k TIME SERVED                  D __________ days

               IZI Assessment: $10 WAIVED IZI Fine: WAIVED
               IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative, - - ~ - - - - - - charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.



                                                                                       DiositionV                                       ;
                                                                                       Friday, February 21, 2020




                                                                                       IIORAJjJ(/4.0BERT N. HT .OCK
                                                                                       UNITED STATES MAGISTRATE JUDGE



              Clerk's OfficeCopy                                                                                                    3 :20-mj-20396
